 



Exhibit 10.34
NOVELLUS SYSTEMS, INC.
RESALE RESTRICTION AGREEMENT
     This RESALE RESTRICTION AGREEMENT (the “Agreement”) with respect to certain
stock option award agreements (the “Option Agreements”) issued under one or more
of the stock incentive plans of Novellus Systems, Inc. (the “Plan(s)”) is made
by and between Novellus Systems, Inc., a California corporation (the “Company”),
and ___(the “Holder”).
     WHEREAS, under one or more of the Plans, the Holder has been granted one or
more options (the “Options”) to acquire shares of common stock of the Company
(the “Shares”) in such quantities and at the exercise prices set forth in
Exhibit A hereto pursuant to the Option Agreements;
     WHEREAS, the Option has been made fully vested and exercisable, effective
as of November 15, 2005, by reason of an action of the Stock Option and
Compensation Committee of the Company’s Board of Directors on October 27, 2005;
and
     WHEREAS, the Company and the Holder have agreed to impose certain resale
restrictions on the Shares subject to the Options as provided herein on the
terms and conditions contained herein.
     NOW, THEREFORE, it is agreed as follows:
     1. The Holder acknowledges that he or she has reviewed this Agreement in
full.
     2. The Holder agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any Shares (or any interest in any
Shares) until the Shares have been released from these resale restrictions
(hereinafter referred to as the “Resale Restrictions”).
     3. The Holder Agrees that the Shares under the heading “Total Number of
Restricted Shares” in Exhibit A shall be subject to the Resale Restrictions.
     4. The Resale Restrictions shall lapse in accordance with the vesting
schedule applicable to the Option prior to the acceleration of vesting approved
by the Company’s Board of Directors and effective November 15, 2005.
     5. Notwithstanding the foregoing, in the event the Holder’s employment or
service with the Company is terminated for any reason, 100% of the Shares
subject to the Option shall become free from the Resale Restrictions.
     6. This Agreement shall be effective as of November 15, 2005.
     7. The Holder represents and warrants that he or she has full power to
enter into this Agreement.
     8. This Agreement, the Option Agreement(s) and the Plan(s) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior understandings and agreements of the
Company and the Holder with respect to the subject matter hereof, and may not be
modified except by means of a writing signed by the Company and the Holder. This
Agreement is to be construed in accordance with and governed by the internal
laws of the State of California without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the rights and duties of the
parties. Nothing in this Agreement (except as expressly provided herein) is
intended to confer any rights or remedies on any persons other than the parties.
Should any provision of this Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

 



--------------------------------------------------------------------------------



 



     9. This Agreement shall be binding upon the Company and the Holder as well
as the successors and assigns (if any) of the Company and the Holder.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered on the date set forth beside such party’s signature.

          Dated: November __, 2005  Novellus Systems, Inc.
      By:                                             

                Dated: November __, 2005                                        
           

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Accelerated Stock Options

                              Total Number             Total Number   of
Restricted   Per Share Award Number   Date of Award   of Shares   Shares  
Exercise Price     ___/___/___           $___

 